Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on May 10, 2022. Claims 21-37, 39-41 are currently pending. 

Allowable Subject Matter
Claims 21-37 and 39-41 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claim elements, a method/system that includes utilizing a non-invasive PPG sensor to detect a PPG signal that is used to determine a slope transit time of an upslope of a primary peak of the PPG signal and calculating a stroke volume based on the determined slope transit time of the upslope of the primary peak of the PPG signal and a method/system in which only sensed signals from the non-invasive PPG sensor are used to determine the stroke volume of the patient based on the determined slope transit time, respectively in combination with the other claim limitations. The prior art including US 2011/0009754 to Wenzel et al. (previously cited) and US 2011/0144711 to Bornzin et al. (previously cited) teaches determining stroke volume using a PPG signal but does not explicitly teach using a non-invasive PPG sensor for detecting a PPG signal and determining a slope transit time of an upslope of a primary peak of the PPG signal and calculating a stroke volume based on the determined slope transit time of the upslope of the primary peak of the PPG signal.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pg. 3-4 of the response filed on 5/10/2022, with respect to claims 21 and 31 have been fully considered and are persuasive.  The 35 USC §103 rejections using Watson, Wenzel and Bornzin within the office action mailed 2/17/2022 have been withdrawn. 
























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JG/Examiner, Art Unit 3792                                    

/REX R HOLMES/Primary Examiner, Art Unit 3792